USDC SDNY

 

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

x DATE FILED:_ 3/6/2020

 

MARSH & McLENNAN COMPANIES, INC. ET AL,

Plaintiffs,
19-cv-7011 (LIL)
-v-
ORDER
EDWARD ORAVETZ, ET AL,

Defendants.

 

LEWIS J. LIMAN, United States District Judge:

The Court has been informed that the parties have reached a settlement in principle in this
case. (See Minute Entry for proceedings held on 2/26/2020, incorrectly stating that a settlement
conference was held “before Judge Lewis J. Liman” when it was held before Magistrate Judge
Nathaniel Fox, but nonetheless advising that the parties “have reached a settlement in principle”).
Accordingly, it is hereby ORDERED that this action is DISMISSED without costs and without
prejudice to restoring the action to the Court’s calendar, provided the application to restore the
action is made within thirty (30) days of this Order. Any application to reopen filed after thirty
(30) days from the date of this Order may be denied solely on that basis. Any pending motions

are DISMISSED as moot, and all conferences and deadlines are CANCELLED.

SO ORDERED. -
a ae
Dated: March 6, 2020 :

New York, New York LEWIS J. LIMAN
United States District Judge

 
